Case 5:19-cv-02338-CJC-KK Document 24 Filed 05/18/20 Page 1 of 2 Page ID #:157



  1
  2
  3
  4
  5
  6
  7
  8
  9                        UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12   BENJAMIN BURTON, JEANETTE )                 No. 5:19-cv-02338-CJC-KK
      BURTON, and SYLVESTER          )
 13   BROOKS,                        )            Hon. Cormac J. Carney
                                     )
 14                  Plaintiffs,     )
                                     )            [PROPOSED] JUDGMENT
 15   vs.                            )
                                     )
 16   MORENO VALLEY POLICE           )
      DEPARTMENT, UNKNOWN            )
 17   MAORENO VALLEY POLICE          )
      OFFICERS AND OTHER MORENO )
 18   VALLEY POLICE DEPARTMENT )
      EMPLOYEES AND DOES 1-50,       )
 19                                  )
                     Defendants.     )
 20   ______________________________ )
 21
 22         On May 13, 2020, after full consideration of Defendant County of
 23   Riverside’s unopposed motion to dismiss Plaintiff’s First Amended Complaint, the
 24   Court granted the motion to dismiss and dismissed with prejudice Plaintiffs’
 25   claims against the County of Riverside, the “Moreno Valley Police Department,”
 26   the Riverside County Sheriff’s Department, and the City of Moreno Valley.
 27
 28   ///

                                              1
                                 [PROPOSED] JUDGMENT
Case 5:19-cv-02338-CJC-KK Document 24 Filed 05/18/20 Page 2 of 2 Page ID #:158



  1         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
  2   that judgment be entered in favor of Defendants; that Plaintiffs’ recover nothing;
  3   that the action be dismissed on the merits; that Defendant County of Riverside is
  4   entitled to recover costs of suit in accordance with the Local Rules and Fed. R.
  5   Civ. P. Rule 54; and that any attorney’s fees to which the Defendant County of
  6   Riverside is entitled is reserved and may be determined by the Court at a further
  7   hearing.
  8
  9
 10
                 May 18, 2020
 11   DATED
                                                   Cormac J. Carney
 12                                                United States District Court Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               2
                                 [PROPOSED] JUDGMENT
